DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 10 – 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, T., U. S. Patent Application Publication 2019/0115670 (“Kishigami”) in view of Stettiner, et al, U. S. Patent Application Publication 2021/0156982 (“Stettiner”).
Regarding claim 1, Kishigami teaches:
A radar apparatus comprising: …  including a plurality of transmitting antennas and a plurality of receiving antennas, at least one kind of which are non-uniformly and linearly deployed; (Kishigami, paragraph 0066 & 0198, “[0066] The radar apparatus 10 includes a radar transmitter (transmitting branch) 100, a radar receiver (receiving branch) 200, and a reference signal generator 300. [0198] Although FIGS. 8A, 10A, and 11A have described cases where the horizontal interelement spacings between the receiving antennas (Rx #1, Rx #2, and Rx #3) of the third antenna group are constant (DRH), the horizontal interelement spacings between the receiving antennas (Rx #1, Rx #2, and Rx #3) of the third antenna group may be irregular spacings. In this case, the HLA of the virtual receiving array is composed of virtual antennas placed at irregular spacings as in the case of Variation 2 of Embodiment 1.”; that a radar can have multiple transmitting and receiving antennas; that the antennas can be irregularly, and linearly arranged).
a sensor signal processor including a range and Doppler processor configured to calculate range-Doppler data from signals input through the plurality of receiving antennas according to virtual antennas while sequentially driving the plurality of transmitting antennas; and (Kishigami, paragraph 0092 & 0062, “[0092] Further, in a case where the measuring range (range of k) is limited, the radar apparatus 10 may apply processing in a similarly limited measuring range (range of k) to processes in the adder 212, the Doppler frequency analyzer 213, and the direction estimator 214, which will be described below. radar apparatus. [0062] An aspect of the present disclosure maximally enlarges the vertical and horizontal aperture lengths of a virtual receiving array without deterioration in detection performance of a radar apparatus in performing two-dimensional vertical and horizontal beam scanning with use of a MIMO radar.”; a radar with a range and Doppler processing units according to virtual antenna arrangements and measurements).
a target position calculator configured to calculate position data of a target from arrangement mapped data obtained by rearranging the virtual antenna-specific range- Doppler data calculated by the sensor signal processor (Kishigami, paragraph 0068 & 0091, “[0068] The radar receiver 200 receives, through a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na, reflected-wave signals produced by the radar transmission signals being reflected by a target.  [0091] It should be noted that the correlation calculator 211 is not limited to the case of performing correlation calculations over the duration of k=l, (Nr+Nu)Ns/No, but may limit a measuring range (i.e. the range of k) according to the range of presence of a target to be measured by the radar apparatus 10.”; a radar that collects radar information in the above cited virtual array and uses the data to locate a target).
Kishigami does not explicitly teach:
a memory configured to store antenna configuration related information of an antenna arrangement
according to a two-dimensional arrangement of the virtual antennas with reference to the antenna configuration related information..
Stettiner teaches:
a memory configured to store antenna configuration related information of an antenna arrangement (Stettiner, paragraph 0181 & 0060, “[0181] In the case of a MIMO radar system, multiple receive antenna elements add a third dimension to the 2D data grid. A diagram illustrating range-velocity data block for multiple receive antenna elements is shown in FIG. 22. In the 3D data grid 150, the depth dimension 154 is used to store range-Doppler data from each antenna element. For example, hatched area 152 represents range-Doppler data across all receive antenna elements. [0040] The invention, being much simpler in terms of analog hardware, processing and memory, per virtual channel, allows a relatively large MIMO radar to be built with a plurality of TX and RX physical array elements.”; a memory configured to store complex values of data from a MIMO radar based on at least the transmitter and receiver pairing; that each pair has an associated range-Doppler data over a CPI).
according to a two-dimensional arrangement of the virtual antennas with reference to the antenna configuration related information. (Stettiner, paragraph 0141 & 0160, “[0160] By controlling the distribution of the antenna transmissions, the effective angular window can be determined, similarly to the case of range, for example in elevation assuming a cross shaped antenna array where the receive elements are horizontal and the transmit elements are vertical. [0141] Regarding fine range, decoupling fine range and Doppler is preferable because fine range and Doppler processing are both performed in slow time. If chirp start frequencies linearly increase with time, for example, then the slow time phase evolution cannot be distinguished from that of some Doppler velocities. Thus, it is preferable for fine range processing to provide the target position at the end of the CPI (i.e. more information available).”; a radar array can be two dimensional to process azimuth and elevation data; that the data can be used to calculate a range, speed, azimuth and elevation of a target).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Kishigami at the time the application was filed in order to use a radar TX and RX array to improve target angle and range resolution.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Stettiner in the same or in a similar field of endeavor with Kishigami before the effective filing date of the claimed invention in order to combine Stettiner’s range-Doppler-angle-receiver processes matrices and Kishigami’s sparse RX TX antenna arrays.  The Sparse antenna array merely collects data and the range-Doppler-angle-receiver processing merely  perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Kishigami, as modified by Stettiner, teaches the radar apparatus of claim 1.
Kishigami further teaches wherein the sensor signal processor further includes a target selector (Kishigami, paragraph 0068 & 0091, “[0068] The radar receiver 200 receives, through a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na, reflected-wave signals produced by the radar transmission signals being reflected by a target.”; that a target can be detected using the claimed radar antenna).
Stettiner teaches configured to select and output antenna-specific range-Doppler data of one or more targets which are highly likely to be the target from the calculated virtual antenna-specific range-Doppler data. (Stettiner, paragraph 0194-0212, “[0194] After reception by the receive antenna element, the received signal is multiplied by the transmitted signal via a mixer 102 (FIG. 8) in what is referred to as de-ramping or de-chirping. … [0206] As is common in the operation of radar, the phenomenon of range cell migration (RCM) may arise due to coupling between a target range and its radial velocity. [0210] For example, the determination of the location of the peaks for point targets is less accurate. [0211] In one embodiment, the use of multiband processing supports use of a relatively small bandwidth and hence wider range bins and coarse resolution per pulse.”; a method of combining fast time and slow time processing to best compensate for range cell migration over a CPI and increase the likelihood of tracking a target).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Kishigami at the time the application was filed in order to use a radar TX and RX array to improve target angle and range resolution.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Stettiner in the same or in a similar field of endeavor with Kishigami before the effective filing date of the claimed invention in order to combine Stettiner’s range-Doppler-angle-receiver processes matrices and Kishigami’s sparse RX TX antenna arrays.  The Sparse antenna array merely collects data and the range-Doppler-angle-receiver processing merely  perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Kishigami, as modified by Stettiner, teaches the radar apparatus of claim 2.
Kishigami further teaches wherein the target position calculator includes: (Kishigami, paragraph 0068 & 0091, “[0068] The radar receiver 200 receives, through a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na, reflected-wave signals produced by the radar transmission signals being reflected by a target.”; that a target can be detected using the claimed radar antenna).
Stettiner teaches:
a data access controller configured to rearrange the selected virtual antenna-specific range-Doppler data of the targets into target-specific arrangement mapped data according to a two-dimensional spatial arrangement of the virtual antennas with reference to the antenna configuration related information and (Stettiner, paragraph 0181 & 0060, “[0181] In the case of a MIMO radar system, multiple receive antenna elements add a third dimension to the 2D data grid. A diagram illustrating range-velocity data block for multiple receive antenna elements is shown in FIG. 22. In the 3D data grid 150, the depth dimension 154 is used to store range-Doppler data from each antenna element. For example, hatched area 152 represents range-Doppler data across all receive antenna elements. [0040] The invention, being much simpler in terms of analog hardware, processing and memory, per virtual channel, allows a relatively large MIMO radar to be built with a plurality of TX and RX physical array elements.”; a memory configured to store complex values of data from a MIMO radar based on at least the transmitter and receiver pairing; that each pair of RX and TX has an associated range-Doppler-RX data matrix over a CPI shown in figure 22).
output the target-specific arrangement mapped data; and (Stettiner, figure 26-27, paragraph 0220-0221, “[0220] The result of the two step modified Fourier transform of the present invention is given by the following: (equation 22)… FIGS. 27A, 27B, 27C illustrate an example of the combined range (i.e. coarse and fine)/Doppler map Y [p, V, Rel for a single target scenario.”; that a radar can use the multiple antennas, with data from the range-Doppler-receiver matrix; process that data over fast and slow times to fine a coarse and fine solution for a single targets range, Doppler, azimuth and elevation).
an angular position calculator configured to calculate angular positions of the targets from the target-specific arrangement mapped data. (Stettiner, figure 23, paragraph 0182, “[0182] A diagram illustrating example azimuth and elevation processing for a MIMO antenna array is shown in FIG. 23. Considering a 2D antenna array, a 2D Fourier transform can be performed on the range-Doppler data in the spatial x and y directions to yield an azimuth and elevation data map 166.”; that a 2D radar can resolve a target in azimuth and elevation).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Kishigami at the time the application was filed in order to use a radar TX and RX array to improve target angle and range resolution.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Stettiner in the same or in a similar field of endeavor with Kishigami before the effective filing date of the claimed invention in order to combine Stettiner’s range-Doppler-angle-receiver processes matrices and Kishigami’s sparse RX TX antenna arrays.  The Sparse antenna array merely collects data and the range-Doppler-angle-receiver processing merely  perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, Kishigami, as modified by Stettiner, teaches the radar apparatus of claim 1.
Kishigami further teaches further comprising a radar operation mode selector configured to apply one of multiple antenna configuration related information sets according to an operation selection instruction. (Kishigami, paragraph 0140, “[0140] Consider an example of the randomization process. Starting with an ordered transmit sequence which cycles over all TX elements, then repeated for the CPI duration REUSE times. The TX sequence in each repetition is randomly permuted. Each repetition uses a different permutation. Thus, it is ensured that each TX element transmits the same number of times during a CPI, and that the pause between transmission, per each TX element, is never longer than two periods.”; a radar can randomly configure itself to transmit a random sequence of chirps).
Regarding claim 11, Kishigami teaches:
A radar signal processing method implemented by a computer program including instructions executed by a computing element of a radar connected to an antenna arrangement including a plurality of transmitting antennas and a plurality of receiving antennas, at least one kind of which are non-uniformly and linearly deployed, the method comprising: (Kishigami, paragraph 0066, 0171& 0198, “[0066] The radar apparatus 10 includes a radar transmitter (transmitting branch) 100, a radar receiver (receiving branch) 200, and a reference signal generator 300. [0198] Although FIGS. 8A, 10A, and 11A have described cases where the horizontal interelement spacings between the receiving antennas (Rx #1, Rx #2, and Rx #3) of the third antenna group are constant (DRH), the horizontal interelement spacings between the receiving antennas (Rx #1, Rx #2, and Rx #3) of the third antenna group may be irregular spacings. In this case, the HLA of the virtual receiving array is composed of virtual antennas placed at irregular spacings as in the case of Variation 2 of Embodiment 1. [0171] Signal processing block 44 may comprise any suitable electronic device capable of processing, receiving, or transmitting data or instructions.”; that a radar can have multiple transmitting and receiving antennas; that the antennas can be irregularly, and linearly arranged; that a processor can implement the method).
a sensor signal processing operation including a range and Doppler processing operation of calculating range-Doppler data from signals input through the plurality of receiving antennas according to virtual antennas while sequentially driving the plurality of transmitting antennas; and (Kishigami, paragraph 0092 & 0062, “[0092] Further, in a case where the measuring range (range of k) is limited, the radar apparatus 10 may apply processing in a similarly limited measuring range (range of k) to processes in the adder 212, the Doppler frequency analyzer 213, and the direction estimator 214, which will be described below. radar apparatus. [0062] An aspect of the present disclosure maximally enlarges the vertical and horizontal aperture lengths of a virtual receiving array without deterioration in detection performance of a radar apparatus in performing two-dimensional vertical and horizontal beam scanning with use of a MIMO radar.”; a radar with a range and Doppler processing units according to virtual antenna arrangements and measurements).
a target position calculation operation of calculating position data of a target from arrangement mapped data obtained by rearranging the virtual antenna-specific range-Doppler data calculated in the sensor signal processing operation (Kishigami, paragraph 0068 & 0091, “[0068] The radar receiver 200 receives, through a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na, reflected-wave signals produced by the radar transmission signals being reflected by a target.  [0091] It should be noted that the correlation calculator 211 is not limited to the case of performing correlation calculations over the duration of k=l, (Nr+Nu)Ns/No, but may limit a measuring range (i.e. the range of k) according to the range of presence of a target to be measured by the radar apparatus 10.”; a radar that collects radar information in the above cited virtual array and uses the data to locate a target).
Kishigami does not explicitly teach  according to a two-dimensional arrangement of the virtual antennas with reference to antenna configuration related information..
Stettiner teaches  according to a two-dimensional arrangement of the virtual antennas with reference to antenna configuration related information. (Stettiner, paragraph 0141 & 0160, “[0160] By controlling the distribution of the antenna transmissions, the effective angular window can be determined, similarly to the case of range, for example in elevation assuming a cross shaped antenna array where the receive elements are horizontal and the transmit elements are vertical. [0141] Regarding fine range, decoupling fine range and Doppler is preferable because fine range and Doppler processing are both performed in slow time. If chirp start frequencies linearly increase with time, for example, then the slow time phase evolution cannot be distinguished from that of some Doppler velocities. Thus, it is preferable for fine range processing to provide the target position at the end of the CPI (i.e. more information available).”; a radar array can be two dimensional to process azimuth and elevation data; that the data can be used to calculate a range, speed, azimuth and elevation of a target).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Kishigami at the time the application was filed in order to use a radar TX and RX array to improve target angle and range resolution.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Stettiner in the same or in a similar field of endeavor with Kishigami before the effective filing date of the claimed invention in order to combine Stettiner’s range-Doppler-angle-receiver processes matrices and Kishigami’s sparse RX TX antenna arrays.  The Sparse antenna array merely collects data and the range-Doppler-angle-receiver processing merely  perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Kishigami, as modified by Stettiner, teaches the radar signal processing method of claim 11.
Kishigami further teaches wherein the sensor signal processing operation further includes a target selecting operation  (Kishigami, paragraph 0068 & 0091, “[0068] The radar receiver 200 receives, through a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na, reflected-wave signals produced by the radar transmission signals being reflected by a target.”; that a target can be detected using the claimed radar antenna).
Stettiner teaches of selecting and outputting antenna-specific range-Doppler data of one or more targets which are highly likely to be the target in the calculated virtual antenna-specific range-Doppler data. (Stettiner, paragraph 0194-0212, “[0194] After reception by the receive antenna element, the received signal is multiplied by the transmitted signal via a mixer 102 (FIG. 8) in what is referred to as de-ramping or de-chirping. … [0206] As is common in the operation of radar, the phenomenon of range cell migration (RCM) may arise due to coupling between a target range and its radial velocity. [0210] For example, the determination of the location of the peaks for point targets is less accurate. [0211] In one embodiment, the use of multiband processing supports use of a relatively small bandwidth and hence wider range bins and coarse resolution per pulse.”; a method of combining fast time and slow time processing to best compensate for range cell migration over a CPI and increase the likelihood of tracking a target).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Kishigami at the time the application was filed in order to use a radar TX and RX array to improve target angle and range resolution.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Stettiner in the same or in a similar field of endeavor with Kishigami before the effective filing date of the claimed invention in order to combine Stettiner’s range-Doppler-angle-receiver processes matrices and Kishigami’s sparse RX TX antenna arrays.  The Sparse antenna array merely collects data and the range-Doppler-angle-receiver processing merely  perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 13, Kishigami, as modified by Stettiner, teaches the radar signal processing method of claim 12.
Kishigami further teaches wherein the target position calculation operation includes: (Kishigami, paragraph 0068 & 0091, “[0068] The radar receiver 200 receives, through a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na, reflected-wave signals produced by the radar transmission signals being reflected by a target.”; that a target can be detected using the claimed radar antenna).
Stettiner teaches:
a data access control operation of rearranging the selected virtual antenna- specific range-Doppler data of the targets into target-specific arrangement mapped data according to a two-dimensional arrangement of the virtual antennas with reference to the antenna configuration related information and (Stettiner, paragraph 0181 & 0060, “[0181] In the case of a MIMO radar system, multiple receive antenna elements add a third dimension to the 2D data grid. A diagram illustrating range-velocity data block for multiple receive antenna elements is shown in FIG. 22. In the 3D data grid 150, the depth dimension 154 is used to store range-Doppler data from each antenna element. For example, hatched area 152 represents range-Doppler data across all receive antenna elements. [0040] The invention, being much simpler in terms of analog hardware, processing and memory, per virtual channel, allows a relatively large MIMO radar to be built with a plurality of TX and RX physical array elements.”; a memory configured to store complex values of data from a MIMO radar based on at least the transmitter and receiver pairing; that each pair of RX and TX has an associated range-Doppler-RX data matrix over a CPI shown in figure 22).
outputting the target-specific arrangement mapped data; and (Stettiner, figure 26-27, paragraph 0220-0221, “[0220] The result of the two step modified Fourier transform of the present invention is given by the following: (equation 22)… FIGS. 27A, 27B, 27C illustrate an example of the combined range (i.e. coarse and fine)/Doppler map Y [p, V, Rel for a single target scenario.”; that a radar can use the multiple antennas, with data from the range-Doppler-receiver matrix; process that data over fast and slow times to fine a coarse and fine solution for a single targets range, Doppler, azimuth and elevation).
an angular position calculation operation of calculating an angular position for each piece of the range-Doppler data from the arrangement mapped data. (Stettiner, figure 23, paragraph 0182, “[0182] A diagram illustrating example azimuth and elevation processing for a MIMO antenna array is shown in FIG. 23. Considering a 2D antenna array, a 2D Fourier transform can be performed on the range-Doppler data in the spatial x and y directions to yield an azimuth and elevation data map 166.”; that a 2D radar can resolve a target in azimuth and elevation).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Kishigami at the time the application was filed in order to use a radar TX and RX array to improve target angle and range resolution.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Stettiner in the same or in a similar field of endeavor with Kishigami before the effective filing date of the claimed invention in order to combine Stettiner’s range-Doppler-angle-receiver processes matrices and Kishigami’s sparse RX TX antenna arrays.  The Sparse antenna array merely collects data and the range-Doppler-angle-receiver processing merely  perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 20, Kishigami, as modified by Stettiner, teaches the radar signal processing method of claim 11.
Kishigami further teaches further comprising a radar operation mode selecting operation of applying one of multiple antenna configuration related information sets according to an operation selection instruction. (Kishigami, paragraph 0140, “[0140] Consider an example of the randomization process. Starting with an ordered transmit sequence which cycles over all TX elements, then repeated for the CPI duration REUSE times. The TX sequence in each repetition is randomly permuted. Each repetition uses a different permutation. Thus, it is ensured that each TX element transmits the same number of times during a CPI, and that the pause between transmission, per each TX element, is never longer than two periods.”; a radar can randomly configure itself to transmit a random sequence of chirps).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, as modified by Stettiner, in view of Lehtinen, et al, U. S. Patent Application Publication 2015/0372744 (“Lehtinen”).
Regarding claim 9, Kishigami, as modified by Stettiner, teaches the radar apparatus of claim 1.
Kishigami teaches further comprising an antenna arrangement input section configured to receive and (Kishigami, paragraph 0068 & 0091, “[0068] The radar receiver 200 receives, through a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na, reflected-wave signals produced by the radar transmission signals being reflected by a target.”; that a target can be detected using the claimed radar antenna).
Kishigami, as modified by Stettiner, does not explicitly teach store information related to a new antenna configuration..
Lehtinen teaches store information related to a new antenna configuration. (Lehtinen, paragraph 0071, “[0071] FIG. 6 illustrates also an internal control unit 613 of the antenna unit. The data collection receiver 614 of the antenna unit is configured to read control information from a received data collection frame, and to forward the control information to the internal control unit 613 … As an example, the central unit may send configuration information to the antenna units regarding the delays to be used in beam forming: it may “re-program” the antenna units for the production of different kinds of antenna beams. It may also send other kinds of commands, such as for example status requests or test commands. [0077] FIG. 7 is a schematic illustration of the method and computer program product aspects of the invention. A computer program product according to an aspect of the invention comprises machine-readable instructions stored on a nontransitory medium that, when executed by a computer, cause the implementation of the steps of the method.”; reprogram a receiving array to change a beam characteristic, as is well known in the art).
In view of the teachings of Lehtinen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lehtinen to Stettiner and Kishigami at the time the application was filed in order to use an antenna array to perform different beamforming functions such as create a wider or narrower beam as required for a radar function (see paragraph 0004-0005). Accordingly, the prior art references disclose that it is known that Kishigami’s computer programs to control an antenna array based on at least the geometry of the antenna and Lehtinen’s computer programs to control an antenna array based on the geometry of the antenna to change the antenna beam are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the one programmable radar for another programmable radar because both elements were well-known equivalents in the radar art (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 19, Kishigami, as modified by Stettiner, teaches the radar signal processing method of claim 11.
Kishigami teaches further comprising an antenna arrangement input operation of receiving and  (Kishigami, paragraph 0068 & 0091, “[0068] The radar receiver 200 receives, through a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na, reflected-wave signals produced by the radar transmission signals being reflected by a target.”; that a target can be detected using the claimed radar antenna).
Kishigami, as modified by Stettiner, does not explicitly teach storing information related to a new antenna configuration..
Lehtinen teaches storing information related to a new antenna configuration. (Lehtinen, paragraph 0071, “[0071] FIG. 6 illustrates also an internal control unit 613 of the antenna unit. The data collection receiver 614 of the antenna unit is configured to read control information from a received data collection frame, and to forward the control information to the internal control unit 613 … As an example, the central unit may send configuration information to the antenna units regarding the delays to be used in beam forming: it may “re-program” the antenna units for the production of different kinds of antenna beams. It may also send other kinds of commands, such as for example status requests or test commands. [0077] FIG. 7 is a schematic illustration of the method and computer program product aspects of the invention. A computer program product according to an aspect of the invention comprises machine-readable instructions stored on a nontransitory medium that, when executed by a computer, cause the implementation of the steps of the method.”; reprogram a receiving array to change a beam characteristic, as is well known in the art).
In view of the teachings of Lehtinen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lehtinen to Stettiner and Kishigami at the time the application was filed in order to use an antenna array to perform different beamforming functions such as create a wider or narrower beam as required for a radar function (see paragraph 0004-0005). Accordingly, the prior art references disclose that it is known that Kishigami’s computer programs to control an antenna array based on at least the geometry of the antenna and Lehtinen’s computer programs to control an antenna array based on the geometry of the antenna to change the antenna beam are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the one programmable radar for another programmable radar because both elements were well-known equivalents in the radar art (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,187,785. Although the claims at issue are not (exactly) identical, they are not patentably distinct from each other because the claims are nearly identical, with the exception that the present application claims 1-4 and 11-14 are included in claims 1 and 8 of the patent 11,187,785.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648